Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on04/20/2021, and 08/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: rotor, shaft. 
The claims 8 and 16,  said “the second power tool characteristic is a rotation speed of the housing”, the housing is not moving, the essential element in the claim can move and rotate in the housing is the rotor with the shaft.
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements is: electronic processor. 
Claim 9, said “controlling a switching network to drive a motor”, The motor needs to have the electronic processor to have inputs condition to controlling network to drive a motor according to the input parameter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-9, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (EP3588525) in view of Hines (WO2019035088) and Vanko et al. (US PG Pub 2017/0234484).
	As to independent claim 1, Lewis teaches a power tool comprising: a housing (111) having a motor housing portion (see figure 1), a handle portion (112), and a battery pack interface (108); a motor (104) within the motor housing portion (see figure 1) and having a rotor (see figure 1) and a stator (106), the rotor (see figure 1, inherent to provide rotational energy) configured to rotationally drive a motor shaft (see figure 1, inherent to drive the rotational energy) about a rotational axis; at least one grip sensor (110, see page 5, line 13 (touch sensor)) supported by the housing and configured to generate a grip parameter ((110, see page 5, line 13 (touch sensor)), inherent to send a signal); a switching network (205) electrically coupled to the motor (104); and an electronic processor (218) connected to the switching network (205) and the at least one grip sensor (110, see page 5, line 13 (touch sensor)) and control the switching network (205) to drive the motor (104), as shown in figures 1 and 2.
However Lewis teaches the claimed limitation as discussed above except the electronic processor configured to implement kickback control of the power tool, wherein, to implement the kickback control, the electronic processor is configured to: determine a kickback threshold based on the grip parameter, control the switching network to drive the motor, receive a signal related to a power tool characteristic, determine, based on the power tool characteristic being greater than or equal to the kickback threshold, that a kickback event of the power tool is occurring, and control, in response to determining that the kickback event is occurring, the switching network to cease driving of the motor.  
Hines teaches electronic processor (20) configured to implement kickback control of the power tool, wherein, to implement the kickback control, the electronic processor (20) is configured to: determine a kickback threshold based on the grip parameter (grip event (see paragraph [0003-0004], [0063]), receive a signal related to a power tool  characteristic, determine, based on the power tool characteristic being greater than or equal to the kickback threshold, that a kickback event of the power tool (10) is occurring, and control, in response to determining that the kickback event is occurring, (see paragraph [0063], [0072-0077]) and as shown in figure 4C, for the advantageous benefit of providing a tactile feedback to a user during a kickback event.
Vanko et al. teaches the switching network to cease driving of the motor see paragraph [0051], control the switching network (206) and see paragraph [0058], events that may prompt the control unit to stop the motor, and (touch sensor), paragraph [0040]), for the advantageous benefit of improving braking mechanism.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lewis by using the electronic processor configured to implement kickback control of the power tool, wherein, to implement the kickback control, the electronic processor is configured to: determine a kickback threshold based on the grip parameter, control the switching network to drive the motor, receive a signal related to a power tool characteristic, determine, based on the power tool characteristic being greater than or equal to the kickback threshold, that a kickback event of the power tool is occurring, and control, in response to determining that the kickback event is occurring, the switching network to cease driving of the motor, as taught by Hines and Vanko et al., to provide a tactile feedback to a user during a kickback event and improve braking mechanism.
As to claims 7/1 and 15/9, Lewis in view of Hines and Vanko et al. teaches the claimed limitation as discussed above except wherein: the power tool characteristic is a first power tool characteristic; the kickback threshold is a first kickback threshold; and the electronic processor is configured to: monitor, in response to the first power tool characteristic being greater than or equal to the first kickback threshold, a second power tool characteristic, and determine that the kickback event is occurring based on the second power tool characteristic being greater than or equal to a second kickback threshold.
However Hines teaches (the controller (20) is configured to: determine the threshold angular velocity associated with the grip event; receive the event signals (ESI, ES2) from the sensors (30, 32); generate the feedback signal (FS) associated with the kickback event based on the event signals (ESI, ES2); and control the drive system (18) based on the feedback signal (FS)) (see paragraph [0072]-[0080]), for the advantageous benefit of and as shown in figure 4C, for the advantageous benefit of providing a tactile feedback to a user during a kickback event.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lewis in view of Hines and Vanko et al.  by using the power tool characteristic is a first power tool characteristic; the kickback threshold is a first kickback threshold; and the electronic processor is configured to: monitor, in response to the first power tool characteristic being greater than or equal to the first kickback threshold, a second power tool characteristic, and determine that the kickback event is occurring based on the second power tool characteristic being greater than or equal to a second kickback threshold, as taught by Hines, to provide a tactile feedback to a user during a kickback event. 
As to claims 8/7 and 16/15, Lewis in view of Hines and Vanko et al. teaches the claimed limitation as discussed above except wherein: the first monitored power tool characteristic is a motor current; and the second power tool characteristic is a rotation speed of the housing.  
However Hines teaches the first monitored power tool characteristic is a motor current; and the second power tool characteristic is a rotation speed of the housing (the first sensor (30) configured to detect rotation of the handheld surgical instrument (10) at the angular velocity; and the second sensor (32) configured to detect a current supplied to the drive system (18) to actuate the drive system (18) to transmit torque to a surgical end effector (12)) see paragraph [0064], for the advantageous benefit of providing a tactile feedback to a user during a kickback event.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lewis in view of Hines and Vanko et al.  by using the first monitored power tool characteristic is a motor current; and the second power tool characteristic is a rotation speed of the housing, as taught by Hines, to provide a tactile feedback to a user during a kickback event.
As to independent claim 9, A method for kickback control of a power tool having a housing (111), wherein the motor (104) is housed within a motor housing portion of the housing (111) and having a rotor (see figure 1) and a stator (106), wherein the rotor (see figure 1) is configured to rotationally drive a motor shaft about a rotational axis (see figure 1, inherent to drive the rotational energy), and wherein the switching network (205) is electrically coupled to the motor (104) as shown in figure 1.
However Lewis teaches the claimed limitation as discussed above except determining a kickback threshold based on a grip parameter, the grip parameter provided by at least one grip sensor supported by the housing and configured to generate a grip parameter; controlling a switching network to drive a motor; receiving a signal related to a power tool characteristic; determining, based on the power tool characteristic being greater than or equal to the kickback threshold, that a kickback event of the power tool is occurring; and controlling, in response to determining that the kickback event is occurring, the switching network to cease driving of the motor.  
Hines teaches electronic processor (20) configured to implement kickback control of the power tool, wherein, to implement the kickback control, the electronic processor (20) is configured to: determine a kickback threshold based on the grip parameter (grip event (see paragraph [0003-0004], [0063]), receive a signal related to a power tool  characteristic, determine, based on the power tool characteristic being greater than or equal to the kickback threshold, that a kickback event of the power tool (10) is occurring, and control, in response to determining that the kickback event is occurring, (see paragraph [0063], [0072-0077]) and as shown in figure 4C, for the advantageous benefit of providing a tactile feedback to a user during a kickback event.
Vanko et al. teaches the switching network to cease driving of the motor see paragraph [0051], control the switching network (206) and see paragraph [0058], events that may prompt the control unit to stop the motor, and (touch sensor), paragraph [0040]), for the advantageous benefit of improving braking mechanism.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lewis by using a kickback threshold based on a grip parameter, the grip parameter provided by at least one grip sensor supported by the housing and configured to generate a grip parameter; controlling a switching network to drive a motor; receiving a signal related to a power tool characteristic; determining, based on the power tool characteristic being greater than or equal to the kickback threshold, that a kickback event of the power tool is occurring; and controlling, in response to determining that the kickback event is occurring, the switching network to cease driving of the motor, as taught by Hines and Vanko et al., to provide a tactile feedback to a user during a kickback event and improve braking mechanism.
As to independent claim 17, Lewis teaches a power tool comprising: a housing (111) having a motor housing portion, a handle portion (112), and a battery pack interface (108); a motor (104) within the motor housing portion and having a rotor (see figure 1) and a stator (106), (see figure 1, inherent to provide rotational energy) configured to rotationally drive a motor shaft (see figure 1, inherent to drive the rotational energy) about a rotational axis; and a switching network (205) electrically coupled to the motor (104); and an electronic processor (218) connected to the switching network (205) as shown in figure 1.
However Lewis teaches the claimed limitation as discussed above except a first grip sensor supported by the handle portion and a second grip sensor supported by the motor housing portion, the first grip sensor and the second grip sensor configured to be used to generate a grip parameter, the grip parameter including an indication of a one-handed grip or a two-handed grip; and the at least one grip sensor, the electronic processor configured to: select one of a first threshold and a second threshold based on the grip parameter, wherein the first threshold is selected when the grip parameter indicates the one-handed grip, and wherein the second threshold is selected when the grip parameter indicates the two-handed grip, receive a signal related to a power tool characteristic, and control, in response to whether the power tool characteristic is greater than or equal to the selected one of the first threshold and the second threshold.
Haines teaches a first grip (trigger 34a) supported by the handle portion and a second grip (trigger 34b) supported by the motor housing portion, the first grip (34a) and the second grip (34b) configured to be used to generate a grip parameter (grip event (see paragraph [0003-0004], [0063]), the grip parameter including an indication of a one-handed grip (34a) or a two-handed grip (14); and the at least one grip (34a), the electronic processor (20) configured to: select one of a first threshold and a second threshold based on the grip parameter, wherein the first threshold is selected when the grip parameter indicates the one-handed grip, and wherein the second threshold is selected when the grip parameter indicates the two-handed grip, receive a signal related to a power tool characteristic, and control, in response to whether the power tool characteristic is greater than or equal to the selected one of the first threshold and the second threshold (see paragraph [0063], [0072-0077]) and as shown in figure 4C for the advantageous benefit of providing a tactile feedback to a user during a kickback event.
Vanko et al. teaches the grip parameter (grip events (release by the user), see paragraph [0058]), and grip trigger can be (touch sensor), (see paragraph [0040]) includes an indication of a handed grip, for the advantageous benefit of improving braking mechanism.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lewis by using a first grip sensor supported by the handle portion and a second grip sensor supported by the motor housing portion, the first grip sensor and the second grip sensor configured to be used to generate a grip parameter, the grip parameter including an indication of a one-handed grip or a two-handed grip; and the at least one grip sensor, the electronic processor configured to: select one of a first threshold and a second threshold based on the grip parameter, wherein the first threshold is selected when the grip parameter indicates the one-handed grip, and wherein the second threshold is selected when the grip parameter indicates the two-handed grip, receive a signal related to a power tool characteristic, and control, in response to whether the power tool characteristic is greater than or equal to the selected one of the first threshold and the second threshold, as taught by Hines and Vanko et al., to provide a tactile feedback to a user during a kickback event and improve braking mechanism.
Claim(s) 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (EP3588525) , Hines (WO2019035088) and Vanko et al. (US PG Pub 2017/0234484) as applied in claims 1 and 9 above, and further in view of Hines (WO2019035088) and Petrossians et al. (Us PG Pub 2014/0262392).
As to claims 2/1 and 10/9, Lewis in view of Hines and Vanko et al. teaches the claimed limitation as discussed above except wherein the power tool characteristic includes a measurement of an angular velocity of the housing of the power tool received at time intervals, and the electronic processor is configured to: receive, within a first time period, a plurality of measurements of the angular velocity of the housing of the power tool, determine whether each measurement of the angular velocity is greater than or equal to the kickback threshold, increment a counter for each measurement of the angular velocity that is determined to be greater than or equal to the kickback threshold, determine that the counter is greater than or equal to a counter threshold, and control, in response to determining that the counter is greater than or equal to the counter threshold, the switching network to cease driving of the motor.  
However Hines teaches the power tool characteristic includes a measurement of an angular velocity of the housing of the power tool received at time intervals, and the electronic processor is configured to: receive, within a first time period, a plurality of measurements of the angular velocity of the housing of the power tool, determine whether each measurement of the angular velocity is greater than or equal to the kickback threshold, increment a counter for each measurement of the angular velocity that is determined to be greater than or equal to the kickback threshold (see paragraph [0072-0080]), for the advantageous benefit of providing a tactile feedback to a user during a kickback event.
Petrossians et al. teaches a machine tool system (100) comprising: a motor (130); machine control system (102); and a sensor (150), wherein the machine control system (102) is configured to increase a counter when the signal from the sensor is greater than a first threshold, and generate an alarm when the counter exceeds a second threshold. (Figure 1 and Page 2 paragraph 19, 22, Page 3 paragraph 26, Page 5 paragraph 53), for the advantageous benefit of allowing for determining a measurement is detecting a unwanted an unsafe movement.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lewis in view of Hines and Vanko et al. by using the power tool characteristic includes a measurement of an angular velocity of the housing of the power tool received at time intervals, and the electronic processor is configured to: receive, within a first time period, a plurality of measurements of the angular velocity of the housing of the power tool, determine whether each measurement of the angular velocity is greater than or equal to the kickback threshold, increment a counter for each measurement of the angular velocity that is determined to be greater than or equal to the kickback threshold, determine that the counter is greater than or equal to a counter threshold, and control, in response to determining that the counter is greater than or equal to the counter threshold, the switching network to cease driving of the motor, as taught by Hines and Petrossians et al., to provide a tactile feedback to a user during a kickback event and allow for determining a measurement is detecting a unwanted an unsafe movement.
Claim(s) 3, 5-6, 11-14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (EP3588525) , Hines (WO2019035088) and Vanko et al. (US PG Pub 2017/0234484) as applied in claims 1, 9 and 17 above, and further in view of and Vanko et al. (US PG Pub 2017/0234484) and Cooper (US PG Pub 2014/0166323).
As to claims 3/1 and 11/9, Lewis in view of Hines and Vanko et al. teaches the claimed limitation as discussed above except wherein: the at least one grip sensor includes a first grip sensor supported by the handle portion and a second grip sensor supported by the motor housing portion; and the grip parameter includes an indication of a one-handed grip or a two-handed grip.  
Cooper teaches the at least one grip sensor includes a first grip sensor (13) supported by the handle portion and a second grip sensor (14) supported by the motor housing portion as shown in figure 1, for the advantageous benefit providing protection of the operator and others when operating a powered tool or powered machine where the positioning of the tool, machine and/or work piece may create potentially or actual dangerous situations with various operator strengths and grips and wherein such variations are easily or automatically taken into account in the work environment, coupled with measurement of the acceleration of the tool or work to allow detection of conditions which are or are potentially dangerous.
Vanko et al. teaches the grip parameter (grip events (release by the user), see paragraph [0058]), (touch sensor), paragraph [0040]) includes an indication of a one-handed grip, for the advantageous benefit of improving braking mechanism.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lewis in view of Hines and Vanko et al. by using the at least one grip sensor includes a first grip sensor supported by the handle portion and a second grip sensor supported by the motor housing portion; and the grip parameter includes an indication of a one-handed grip or a two-handed grip, as taught by Cooper and Vanko et al., to provide protection of the operator and others when operating a powered tool or powered machine where the positioning of the tool, machine and/or work piece may create potentially or actual dangerous situations with various operator strengths and grips and wherein such variations are easily or automatically taken into account in the work environment, coupled with measurement of the acceleration of the tool or work to allow detection of conditions which are or are potentially dangerous and improve braking mechanism.
As to claims 4/3 and 12/11, Lewis, Hines and Vanko et al. in view of Cooper and Vanko et al. teaches the claimed limitation as discussed above except teaches the kickback threshold is a first threshold when the grip parameter, indicates the one- handed grip; the kickback threshold is a second threshold when the grip parameter indicates the two- handed grip; and the second threshold is greater than the first threshold.
However Hines teaches wherein: the kickback threshold is a first threshold when the grip parameter see paragraph [0003-0004], [0063]) indicates the one- handed grip; the kickback threshold is a second threshold when the grip parameter indicates the two- handed grip; and the second threshold is greater than the first threshold ; receive the event signals (ESI, ES2) from the sensors (30, 32); generate the feedback signal (FS) associated with the kickback event based on the event signals (ESI, ES2); and control the drive system (18) based on the feedback signal (FS)) (see paragraph [0072]-[0080]), for the advantageous benefit of and as shown in figure 4C, for the advantageous benefit of providing a tactile feedback to a user during a kickback event.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lewis in view of Hines and Vanko et al.  by using the kickback threshold is a first threshold when the grip parameter, indicates the one- handed grip; the kickback threshold is a second threshold when the grip parameter indicates the two- handed grip; and the second threshold is greater than the first threshold, as taught by Hines, to provide a tactile feedback to a user during a kickback event. 
As to claims 5/3 and 13/11, Lewis, Hines and Vanko et al. in view of Cooper and Vanko et al. teaches the claimed limitation as discussed above except wherein: the at least one grip sensor includes a pressure sensor; and the grip parameter indicates a grip strength.  
However Vanko et al. teaches the at least one grip sensor (touch sensor) includes a pressure sensor (see paragraph [0040]; and the grip parameter (grip events, release by the user)  indicates a grip strength (paragraph [0050]), for the advantageous benefit of improving braking mechanism.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lewis, Hines and Vanko et al. in view of Cooper and Vanko et al. by using at least one grip sensor includes a pressure sensor; and the grip parameter indicates a grip strength, as taught by Cooper and Vanko et al., to improve braking mechanism.
As to claims 6/5, 14/13 and 19/17, Lewis, Hines and Vanko et al. in view of Cooper and Vanko et al. teaches the claimed limitation as discussed above except wherein the power tool is prevented from being operated unless the grip strength is a non-zero value.  
Vanko et al. teaches the power tool (12) is prevented from being operated unless the grip strength (grip events, release by the user, see paragraph [0058]) is a non-zero value (see paragraph [0040], [0058]), for the advantageous benefit of improving braking mechanism.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lewis, Hines and Vanko et al. in view of Cooper and Vanko et al. by using the power tool is prevented from being operated unless the grip strength is a non-zero value, as taught by Cooper and Vanko et al., to improve braking mechanism.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (EP3588525) , Hines (WO2019035088) and Vanko et al. (US PG Pub 2017/0234484) as applied in claim 17 above, and further in view of Petrossians et al. (Us PG Pub 2014/0262392).

As to claim 18/17, Lewis in view of Hines and Vanko et al. teaches the claimed limitation as discussed above except wherein the second threshold is greater than the first threshold.  
However Petrossians et al. teaches a machine tool system (100) comprising: a motor (130); machine control system (102); and a sensor (150), wherein the machine control system (102) is configured to increase a counter when the signal from the sensor is greater than a first threshold, and generate an alarm when the counter exceeds a second threshold. (Figure 1 and Page 2 paragraph 19, 22, Page 3 paragraph 26, Page 5 paragraph 53), for the advantageous benefit of allowing for determining a measurement is detecting a unwanted an unsafe movement.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lewis in view of Hines and Vanko et al. by using the second threshold is greater than the first threshold, as taught by Petrossians et al., to allow for determining a measurement is detecting a unwanted an unsafe movement.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (EP3588525) , Hines (WO2019035088) and Vanko et al. (US PG Pub 2017/0234484) as applied in claim 17 above, and further in view of Hines (WO2019035088) and Petrossians et al. (Us PG Pub 2014/0262392) and Vanko et al. (US PG Pub 2017/0234484).
As to claim 20/17, Lewis in view of Hines and Vanko et al. teaches the claimed limitation as discussed above except wherein the electronic processor is configured to control, in response to whether the power tool characteristic is greater than or equal to the selected one of the first threshold and the second threshold, the switching network to cease driving of the motor.
However Petrossians et al. teaches a machine tool system (100) comprising: a motor (130); machine control system (102); and a sensor (150), wherein the machine control system (102) is configured to increase a counter when the signal from the sensor is greater than a first threshold, and generate an alarm when the counter exceeds a second threshold. (Figure 1 and Page 2 paragraph 19, 22, Page 3 paragraph 26, Page 5 paragraph 53), for the advantageous benefit of allowing for determining a measurement is detecting a unwanted an unsafe movement.
Vanko et al. teaches the switching network to cease driving of the motor see paragraph [0051], control the switching network (206) and see paragraph [0058], events that may prompt the control unit to stop the motor, and (touch sensor), paragraph [0040]), for the advantageous benefit of improving braking mechanism.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lewis in view of Hines and Vanko et al. by using the electronic processor is configured to control, in response to whether the power tool characteristic is greater than or equal to the selected one of the first threshold and the second threshold, the switching network to cease driving of the motor, as taught by Petrossians et al. and Vanko et al., to allow for determining a measurement is detecting a unwanted an unsafe movement and improve braking mechanism.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	November 3, 2022